Citation Nr: 0939530	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-09 244	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.  

2.  Entitlement to a rating in excess of 20 percent for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1974 to November 1978, and from December 1978 to 
December 1980.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from November 2007 and 
July 2008 rating decisions of the Columbia, South Carolina 
and Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Offices (ROs) that, in pertinent part, denied 
service connection for bilateral hearing loss, and continued 
a 20 percent rating for a low back disability.  In July 2009, 
a Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the Veteran's 
claims file.  At the hearing, the undersigned granted the 
Veteran's request to hold the case in abeyance 60 days for 
the submission of additional evidence.  That period of time 
has lapsed and no additional evidence was received.  Hence, 
the claim will be considered based on the current record.  

Although the RO implicitly reopened the Veteran's claim of 
service connection for bilateral hearing loss by deciding the 
issue on the merits in the November 2008 supplemental 
statement of the case (SSOC), the question of whether new and 
material evidence has been received to reopen such a claim 
must be addressed in the first instance by the Board because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the Veteran's claim of service connection for 
bilateral hearing loss accordingly.  

The matter of the rating for a low back disability is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on his part is required.  




FINDINGS OF FACT

1.  An unappealed May 1993 rating decision denied service 
connection for defective hearing essentially on the bases 
that a hearing loss disability was not shown and that hearing 
loss was not manifested in (and therefore was unrelated to) 
service.  

2.  Evidence received since the May 1993 rating decision 
suggests that the Veteran may have a hearing loss disability, 
but does not show or suggest that such disability might be 
related to his service; does not relate to each of the 
unestablished facts necessary to substantiate the claim of 
service connection for bilateral hearing loss; and does not 
raise a reasonable probability of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
of service connection for bilateral hearing loss may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  An August 2007 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  Regarding the claim to 
reopen, in compliance with the notice requirements in such 
cases outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the letter instructed the Veteran that new and material 
evidence was required to reopen his claim of service 
connection for bilateral hearing loss, explained what new and 
material evidence meant, outlined what evidence was needed to 
substantiate the claim, and advised the Veteran that for 
evidence to be considered new and material, it would have to 
show (in essence) that he has a hearing loss disability and 
that it is related to service.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
August 2007 letter also informed him of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record; the claim was readjudicated 
after further notice was provided/additional evidence and 
argument was received.  See November 2008 supplemental 
statement of the case (SSOC).  It is not alleged that notice 
was less than adequate.  

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and pertinent postservice treatment 
records are associated with his claims file.  The Board is 
remanding the claim pertaining to the rating for low back 
disability in part to obtain the Veteran's Social Security 
Administration (SSA) records.  While these records are 
constructively of record, it is neither alleged nor suggested 
that he receives SSA benefits for hearing loss disability 
(and consequently that SSA records would contain information 
pertinent to the claim related to hearing loss).  Hence, the 
Board finds that it is not necessary to delay consideration 
of the hearing loss claim for SSA records to be secured.  

The Veteran was not afforded a nexus examination with respect 
to hearing loss disability.  However a VA examination in this 
matter is not necessary, as the duty to assist by arranging 
for an examination/medical opinion does not attach in a claim 
to unless the claim is reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  He has not identified any pertinent 
evidence that remains outstanding.

B.	Legal Criteria, Factual Background and Analysis

A May 1993 rating decision denied the Veteran's claim of 
service connection for defective hearing based on a finding 
that his STRs were silent for any findings, diagnosis, or 
treatment for defective hearing, nor was there a current 
diagnosis of defective hearing.  The Veteran did not appeal 
this decision and it became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 5108.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  Id.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the revised definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For certain chronic diseases (including organic diseases of 
the nervous system - to include sensorineural hearing loss 
(SNHL)), service connection may be established on a 
presumptive basis if they are manifested to a compensable 
degree in a specified period of time postservice (one year 
for organic diseases of the nervous system).  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 
Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which the case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Evidence of record in May 1993 consisted of the Veteran's 
STRs which are silent for complaints, treatment, or diagnosis 
related to bilateral hearing loss (defective hearing).  On 
November and December 1980 service separation physical 
examinations, the Veteran's ears were found to be normal 
bilaterally, and he denied any hearing loss.  

On February 1981 VA audiological evaluation (in conjunction 
with a March 1981 rating decision that denied service 
connection for an "ear condition"), puretone thresholds, in 
decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
N/A
20
LEFT
15
15
20
N/A
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear, and 100 percent in the left ear.  
Hearing was found to be within normal limits bilaterally.  

A January 2008 private treatment record from Carilion 
Diabetes Management Program found the Veteran's hearing 
grossly intact.  

In a March 2008 private treatment record from Dr. M.E.J., the 
findings included decreased hearing in the right ear.  

A September 2008 private audiological evaluation from Roanoke 
Valley Speech & Hearing Center suggests bilateral hearing 
loss.  It does not include an opinion as to whether the 
Veteran's (apparent) current bilateral hearing loss might be 
related to his service, does not show continuity of 
symptomatology, and does not show that SNHL was manifested in 
the first postservice year.  
At the July 2009 Travel Board hearing, the Veteran testified 
that his hearing has gotten worse and that the Roanoke Valley 
Speech & Hearing Center has found he has bad hearing (and 
suggested hearing aids in both ears).  Notably, there is no 
evidence of record recommending hearing aids.  

The Veteran's claim of service connection for bilateral 
hearing loss was previously denied because it was not shown 
that he had such disability or that it was manifested in 
service (so as to provide a basis for a nexus to service).  
Consequently, for evidence to be new and material in this 
matter, it would have to tend to show both that the Veteran 
has a hearing loss disability and that such disability might 
be related to service.  While the additional evidence is new 
because it was not previously of record and considered, it is 
not material as it does not address both of the unestablished 
facts necessary to substantiate the claim.  Although the 
Veteran has submitted a report of a September 2008 private 
audiological evaluation from Roanoke Valley Speech & Hearing 
Center indicating he now has bilateral hearing loss, nothing 
suggesting such hearing loss might be related to service has 
been received.  

In light of the foregoing, the Board finds that the 
additional evidence received since the May 1993 decision does 
not address all the unestablished facts necessary to 
substantiate the claim of service connection for bilateral 
hearing loss, does not raise a reasonable probability of 
substantiating such claim, and is not material.  Accordingly, 
the claim may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is denied.  





REMAND

Governing regulations regarding the rating of spine 
disability provide for a separate rating for associated 
neurologic manifestations, including, but not limited to, 
bowel or bladder impairment.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  

Private treatment records from Carilion Diabetes Management 
Program and from Dr. M.E.J. suggest that the Veteran suffers 
from neuropathy in the lower extremities that may be 
associated with his low back disability.  The evidence of 
record, including the report of the February 2008 VA 
examination, reflects that the Veteran was found to have 
decreased pain and light touch sensation in the lower 
extremities (the examiner opined that the findings were not 
consistent with any specific neurological problem).  At the 
July 2009 Travel Board hearing, the Veteran testified that 
his low back disability has increased in severity since his 
last VA examination in February 2008 (he uses a cane due to 
keep from falling).  In light of the allegations of increased 
disability, and that he has not been afforded a VA 
examination to evaluate any neurological symptoms of his 
service-connected low back disability, further development is 
necessary.  

At the July 2009 Travel Board hearing, the Veteran testified 
that he has been receiving SSA disability benefits for 
approximately two and a half years for his back, shoulder, 
and chest.  The fact that the Veteran receives SSA disability 
benefits was not previously of record.  VA has a duty to 
assist the Veteran in obtaining records from other federal 
government agencies where it has "actual notice" that these 
records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-
70 (1992).  Hence, SSA records are considered to be 
constructively of record, and must be obtained, if available.  

Additionally, the Veteran has indicated that he was issued a 
cane by VA because he was falling; the clinical record of the 
VA visit when this occurred is not associated with the claims 
file.  VA treatment records are constructively of record, and 
if pertinent must be secured.  

Notably, "staged" ratings are appropriate in an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from SSA a copy 
of their decision on the Veteran's claim 
for SSA disability benefits and copies of 
the records (particularly medical records) 
upon which any such claim was decided.  If 
those records are unavailable because they 
have been lost or destroyed, it should be 
so noted in the claims file.  

2.  The RO should obtain copies of all 
records (those not already associated with 
the claims file) of any VA treatment the 
Veteran has received for his low back 
disability since April 2009.  

3.  The RO should then arrange for an 
orthopedic examination of the Veteran to 
determine the current severity of his 
service-connected low back disability.  
The Veteran's claims file, to include this 
remand, must be reviewed by the examiner 
in conjunction with the examination.  Any 
indicated tests or studies should be 
completed, and should specifically include 
range of motion studies.  The examiner 
should specifically note whether there are 
any neurological manifestations associated 
with the back disability, and if so, 
describe in detail the nature, severity, 
and frequency of such symptoms.  The 
findings reported must include sufficient 
detail to allow for rating under all 
pertinent criteria, and the examiner 
should explain the rationale for all 
opinions.  
4.  The RO should then readjudicate the 
matter of the rating for the Veteran's low 
back disability (to include the matter of 
whether separate compensable ratings are 
warranted for neurological symptoms 
associated with the back disability, and 
consideration of the possibility of 
"staged" ratings, if indicated by facts 
found).  If the benefit sought remains 
denied, the RO should issue an appropriate 
SSOC, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp.2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


